                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL


Case No. 5:19-cv-01101-AG-KES                                                   Date: July 9, 2019

Title: WILLIAM FREDERICK ZIETZ v. SAN BERNARDINO COUNTY SHERIFF

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                      Not Present
               Courtroom Clerk                                     Court Reporter

        ATTORNEYS PRESENT FOR                            ATTORNEYS PRESENT FOR
              PLAINTIFF:                                      DEFENDANT:
             None Present                                      None Present



PROCEEDINGS (IN CHAMBERS):                            Order Dismissing Complaint with Leave
                                                                to Amend (Dkt. 1)

       Pro se Plaintiff William Frederick Zietz (“Plaintiff”), an inmate in the custody of San
Bernardino County, has filed a civil rights complaint under 28 U.S.C. § 1983 against an
unnamed San Bernardino County Sheriff. (Dkt. 1.)

         Under 28 U.S.C. § 1915A(a), the Court must screen any “complaint in a civil action in
which a prisoner seeks redress from a governmental entity, or from an officer or employee of a
governmental entity.” The Court must dismiss the complaint if it “is frivolous, malicious, or
fails to state a claim upon which relief may be granted” or “seeks monetary relief from a
defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

         The Court has reviewed the Complaint and, as explained more fully below, finds that it
fails to state a claim. The Complaint is therefore DISMISSED WITHOUT PREJUDICE.

I.     LEGAL STANDARD

        A complaint may fail to state a claim for two reasons: (1) lack of cognizable legal theory;
or (2) insufficient facts under a cognizable legal theory. Balistreri v. Pacifica Police Dep’t, 901
F.2d 696, 699 (9th Cir. 1990) (as amended). In determining whether a complaint states a claim
on which relief may be granted, its allegations of material fact must be taken as true and
construed in the light most favorable to plaintiff. Love v. United States, 915 F.2d 1242, 1245
(9th Cir. 1989).
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

  Case No. 5:19-cv-01101-AG-KES                                                         Date: July 9, 2019
                                                                                                    Page 2

        Further, where the plaintiff is appearing pro se, the court must construe the allegations of
the complaint liberally and must afford the plaintiff the benefit of any doubt. Karim-Panahi v.
Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). However, the liberal pleading
standard only applies to a plaintiff’s factual allegations. “[A] liberal interpretation of a civil
rights complaint may not supply essential elements of the claim that were not initially pled.”
Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997).

       If the Court finds that a complaint should be dismissed for failure to state a claim, then
the Court has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203 F.3d
1122, 1126-30 (9th Cir. 2000) (en banc). Leave to amend should be granted if it appears
possible that the defects in the complaint could be corrected, especially if a plaintiff is pro se. Id.
at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

II.     ANALYSIS

         The Complaint names as the sole Defendant an unnamed San Bernardino County Sheriff,
who “oversee[s] inmates in the county jail,” in his/her official capacity.1 (Dkt. 1 at 2.) Plaintiff
alleges that Defendant violated his rights to “medical, due process, access to the courts, [and]
freedom of religion.” (Id. at 3.) Plaintiff alleges: (1) he was “denied proper medical care and Dr.
prescribed treatment or medicines”; (2) he was “not allowed to go to court and was held against
[his] will in ROC program”; (3) there was an “unwarranted delay of time”; and (4) he was “not
allow[ed] to practice Catholic religion or full kosher diet.” (Id.) Plaintiff requests damages and
an injunction to prevent “further ill/vain treatment or possibility of any further incarceration.”
(Id. at 7.)

         The Complaint does not contain sufficient facts to state any claim. To avoid dismissal for
failure to state a claim, “a complaint must contain sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face. A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009)
(internal citation and quotation marks omitted) (emphasis added); see also Bell Atlantic Corp. v.

        1
          An “official-capacity suit is, in all respects other than name, to be treated as a suit
against the entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). Put differently, such a suit
“is not a suit against the official personally, for the real party in interest is the entity.” Id. at 166.
A municipality or local-government entity may be held liable under § 1983 only for injuries
arising from official policy or longstanding custom. Monell v. Dep’t of Soc. Servs., 436 U.S.
658, 690-91, 694 (1978). If Plaintiff files an amended complaint, then he should identify the
policy/custom that is the moving force of the violations. Alternatively, Plaintiff may sue
Defendant in his/her individual capacity, showing either direct, personal participation of
Defendant in the harm or some sufficient causal connection between Defendant’s conduct and
the alleged constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1205-06 (9th Cir. 2011).
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

   Case No. 5:19-cv-01101-AG-KES                                                     Date: July 9, 2019
                                                                                                 Page 3

 Twombly, 550 U.S. 544, 555 (2007) (holding that “a plaintiff’s obligation to provide the
 ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a
 formulaic recitation of the elements of a cause of action will not do”). Plaintiff does not include
 sufficient factual allegations to permit the inference that Defendant is liable for any of the four
 violations alleged.

          Plaintiff’s inadequate medical care claim does not allege, for example, the nature of his
 medical need, whether he reported his medical need to Defendant or other jails officials, or the
 extent of the care provided. Plaintiff’s access to the courts claim does not allege, for example,
 how Defendant interfered with his access to the courts, the nature of his injury (e.g., whether he
 was unable to meet a filing deadline or to present a claim), or the nature of the impeded action
 (e.g., what the claim was and whether the action was criminal or civil). Plaintiff’s due process
 claim does not allege, for example, the nature of the proceeding that was delayed or why the
 delay was “unwarranted.” Plaintiff’s religious freedom claim does not allege, for example, how
 a jail regulation is burdening his sincerely-held religious belief (e.g., how is the jail preventing
 him from practicing Catholicism, and how does a Kosher dietary restriction factor into his
 Catholic beliefs?).

         In sum, to state a claim for relief, Plaintiff must include more facts. Plaintiff may attach
 exhibits to illustrate his claims (e.g., any forms he submitted and any denials he received to
 obtain medical care, Kosher meals, etc.).

III.     CONCLUSION

        IT IS HEREBY ORDERED that the Complaint (Dkt.1) is DISMISSED without prejudice
 and with leave to amend.

        IT IS FURTHER ORDERED that, on or before August 9, 2019, Plaintiff shall (a) file a
 First Amended Complaint that attempts to remedy the defects described above, (b) voluntarily
 dismiss the Complaint, or (c) re-file the Complaint.

        If Plaintiff chooses to file a First Amended Complaint, then it should bear the docket
 number assigned to this case 5:19-cv-01101-AG-KES, be labeled “First Amended Complaint,”
 and be complete in and of itself without reference to the original Complaint or any other
 documents (except any documents that are attached to the First Amended Complaint as exhibits).

         If Plaintiff chooses to simply re-file the Complaint without making material changes,
 then the Magistrate Judge may recommend that the District Judge dismiss the Complaint with
 prejudice and without leave to amend.

        If Plaintiff fails to timely respond to this order by filing a First Amended Complaint
 or notice of voluntary dismissal, then this action may be dismissed for lack of diligent
 prosecution.
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No. 5:19-cv-01101-AG-KES                                                    Date: July 9, 2019
                                                                                              Page 4

         The Clerk is directed to provide Plaintiff with a copy of Form CV-066 for filing federal
civil rights complaints and Form CV-09 for voluntary dismissal.



                                                                Initials of Deputy Clerk JD
                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
 FULL NAME


 COMMITTED NAME (if different)



 FULL ADDRESS INCLUDING NAME OF INSTITUTION




 PRISON NUMBER (if applicable)




                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE NUMBER

                                                                                          To be supplied by the Clerk
                                                  PLAINTIFF,
                                  v.
                                                                           CIVIL RIGHTS COMPLAINT
                                                                               PURSUANT TO (Check one)
                                                                 G 42 U.S.C. § 1983
                                              DEFENDANT(S).
                                                                 G Bivens v. Six Unknown Agents 403 U.S. 388 (1971)

A. PREVIOUS LAWSUITS

    1. Have you brought any other lawsuits in a federal court while a prisoner: G Yes          G No

    2. If your answer to “1.” is yes, how many?

          Describe the lawsuit in the space below. (If there is more than one lawsuit, describe the additional lawsuits on an
          attached piece of paper using the same outline.)




                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                            Page 1 of 6
         a. Parties to this previous lawsuit:
            Plaintiff


               Defendants


         b. Court


         c. Docket or case number
         d. Name of judge to whom case was assigned
         e. Disposition (For example: Was the case dismissed? If so, what was the basis for dismissal? Was it
               appealed? Is it still pending?)
         f.    Issues raised:




         g. Approximate date of filing lawsuit:
         h. Approximate date of disposition


B. EXHAUSTION OF ADMINISTRATIVE REMEDIES

    1. Is there a grievance procedure available at the institution where the events relating to your current complaint
       occurred? G Yes G No

    2. Have you filed a grievance concerning the facts relating to your current complaint? G Yes                          G No

         If your answer is no, explain why not




    3. Is the grievance procedure completed? G Yes                G No

         If your answer is no, explain why not



    4. Please attach copies of papers related to the grievance procedure.

C. JURISDICTION

    This complaint alleges that the civil rights of plaintiff
                                                                                               (print plaintiff's name)
    who presently resides at                                                                                                               ,
                                                                 (mailing address or place of confinement)

    were violated by the actions of the defendant(s) named below, which actions were directed against plaintiff at

                                                 (institution/city where violation occurred)


                                                      CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                                     Page 2 of 6
    on (date or dates)                                   ,                          ,                                .
                                    (Claim I)                      (Claim II)                   (Claim III)

    NOTE:       You need not name more than one defendant or allege more than one claim. If you are naming more than
                five (5) defendants, make a copy of this page to provide the information for additional defendants.

    1. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    2. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    3. Defendant                                                                                      resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




                                                         CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                         Page 3 of 6
    4. Defendant                                                                                     resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




    5. Defendant                                                                                     resides or works at
                    (full name of first defendant)


                    (full address of first defendant)


                    (defendant's position and title, if any)


         The defendant is sued in his/her (Check one or both): G individual       G official capacity.

         Explain how this defendant was acting under color of law:




                                                         CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                        Page 4 of 6
D. CLAIMS*
                                                         CLAIM I
    The following civil right has been violated:




    Supporting Facts: Include all facts you consider important. State the facts clearly, in your own words, and without
    citing legal authority or argument. Be certain you describe, in separately numbered paragraphs, exactly what each
    DEFENDANT (by name) did to violate your right.




    *If there is more than one claim, describe the additional claim(s) on another attached piece of paper using the same
    outline.


                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                                     Page 5 of 6
E. REQUEST FOR RELIEF

    I believe that I am entitled to the following specific relief:




                  (Date)                                                (Signature of Plaintiff)




                                                   CIVIL RIGHTS COMPLAINT
CV-66 (7/97)                                                                                       Page 6 of 6
